DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-15, 18, and 20 is/are rejected under 35 U.S.C. 102a as being anticipated by Sanchez et al. (US 9,949,344).
Referring to Claim 1, Sanchez teaches an electronic apparatus comprising:
a memory storing complex command information including a complex command (see 214 of fig. 2) comprising a plurality of functions and order information including an order in which to perform each function of the plurality of functions associated with the complex command (see col. 12, lines 19-28 which shows lighting sequence schemas 214 stored in the memory 210 and where the lighting sequence schemas are an ordered sequence of lighting);
a communication circuitry (see radios 204 and 206 of fig. 2); and
a processor configured to:
control the communication circuitry to perform Bluetooth communication (see col. 3, lines 49-58 which shows both Bluetooth and BLE communication) with a remote 
based on a control signal being received from the remote control apparatus (see col. 19, lines 52-59 noting the trigger event as the control signal and the application of a primary device able to cause a trigger event), acquire a plurality of function information included in the control signal (see col. 22, lines 26-30 where a lighting sequence schema is associated with a particular trigger), and
based on identifying that the plurality of function information correspond to the plurality of functions included in the complex command information (see ABSTRACT where the identifying of the specified trigger event triggers the corresponding lighting sequence), perform control operations corresponding to the plurality of function information continuously based on the order information included in the complex command information (see col. 10, lines 53-66 which shows the lighting sequence being performed and that the duration is adjustable by a user which includes continuous duration).
	Claim 11 has similar limitations as claim 1.
Referring to Claims 2 and 12, Sanchez also teaches first code information corresponding to a first function executable in the electronic apparatus and second code information corresponding to a second function executable in the electronic apparatus (see figs. 11A-11D all of which are lighting schemas with it’s own code), and wherein the processor is further configured to perform control operations corresponding to the first code information and the second code information continuously based on the order information of the first function and the second function included in the complex 
Referring to Claims 3 and 13, Sanchez also teaches a plurality of functions of the same type (see col. 19, lines 25-40 which shows same lighting sequences as well as same functions, such as flashing only one color), and wherein the plurality of functions of the same type are a plurality of functions performed by a read operation of data (see col. 20, lines 35-40 which shows reading from a stored schema which indicates a read operation) or a plurality of functions performed by a write operation of data (see col. 20, lines 23-34 which shows the accessory devices performing the light sequences upon receiving the schemas which indicates a write operation).
Referring to Claims 4 and 14, Sanchez also teaches a first remote control apparatus and a second remote control apparatus (see fig. 2 which in which any one of the devices 104 (1)-104(3) can act as the remote control apparatus as col. 11, lines 49-67 shows that any of the devices can act as the communication hub), and wherein the processor is further configured to based on a first control signal received from the first remote control apparatus corresponding to first complex command information and a second control signal received from the second remote control apparatus corresponding to second complex command information, perform control operations corresponding to a plurality of function information included in any one of the first control signal or the second control signal (see col. 11, lines 49-67 which shows multiple lighting sequence schemas 214 stored in different devices 104 in which any of the devices acting as the hub can implement different triggers and different lighting sequences) continuously (col. 
Referring to Claims 5 and 15, Sanchez also teaches a first remote control apparatus and a second remote control apparatus (see fig. 2 which in which any one of the devices 104 (1)-104(3) can act as the remote control apparatus as col. 11, lines 49-67 shows that any of the devices can act as the communication hub), and wherein the processor is further configured to based on a first control signal received from the first remote control apparatus corresponding to first complex command information (see col. 11, lines 49-67 which shows multiple lighting sequence schemas 214 stored in different devices 104 in which any of the devices acting as the hub can implement different triggers and different lighting sequences) and a second control signal received from the second remote control apparatus corresponding to single command information (see col. 12, lines 29-36 which shows the ability to send battery information and select the communication hub), perform control operations corresponding to a plurality of function information included in the first control signal continuously (col. 10, lines 53-66 which shows that the duration is adjustable by a user which includes continuous duration) and perform control operations corresponding to the second control signal (see col. 12, lines 29-36 where the selecting of the communication hub has influence on further controls and schemas).
Referring to Claims 8 and 18, Sanchez also teaches wherein the complex command information is information that sequentially mapped control codes corresponding to each of the plurality of functions based on the order (see figs. 11A-
Referring to Claims 10 and 20, Sanchez also teaches based on identifying that a plurality of remote control apparatuses including the remote control apparatus are connected via Bluetooth communication through the communication circuitry, transmitting a request signal making the control signal transmitted based on the complex command information to the remote control apparatus (see col. 10, line 53 to col. 11, line 12 which shows a user interaction as a request which causes a control signal which sends lighting sequence schemas to the primary device in order to be sent  to other devices to be operated, which are all connected via Bluetooth as shown in col. 3, lines 49-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Muth (US 2015/0271432).


based on being connected with the remote control apparatus via Bluetooth communication through the communication circuitry, transmit the return information to the remote control apparatus, and
based on not being connected with the remote control apparatus via Bluetooth communication through the communication circuitry, perform Bluetooth communication connection with another remote control apparatus, and transmit the return information to the another remote control apparatus.
Muth teaches a function of requesting return information to the remote control apparatus (see 402 of fig. 5 showing the remote sending an advertisement requesting a response), and wherein the processor is further configured to:
based on being connected with the remote control apparatus via Bluetooth communication through the communication circuitry, transmit the return information to the remote control apparatus (see 514 of fig. 5 which shows response to the remote and paragraph 46 which shows a sync train sent to the remote as a response), and
based on not being connected with the remote control apparatus via Bluetooth communication through the communication circuitry, perform Bluetooth communication connection with another remote control apparatus, and transmit the return information to the another remote control apparatus (see paragraph 34 which shows how a different remote can pair with a host when closer than other remotes and paragraph 46 which shows return information sent to the remote).

Referring to Claims 7 and 17, Muth also teaches based on not being connected with the remote control apparatus via Bluetooth communication through the communication circuitry, transmit a control signal including the return information and identification information of the remote control apparatus to the another remote control apparatus, and wherein the control signal transmitted to the another remote control apparatus is a signal that controls to transmit the return information to the remote control apparatus based on the identification information of the remote control apparatus (see paragraph 34 which shows how a different remote can pair with a host when closer than other remotes, paragraph 46 which shows return information sent to the remote, and paragraph 27 which shows how all received target device identifiers are saved into support data that is sent meaning any remote receiving the support data also receives all target identifiers of previous devices paired to host device).
Referring to Claims 9 and 19, Sanchez teaches controlling the communication circuitry to transmit the complex command information to the remote control apparatus based on the remote control apparatus not having the history of Bluetooth communication connection with the electronic apparatus (see col. 10, lines 53-60 noting the lighting schema sent to the primary device and no indication is made of any previous Bluetooth connection which means no history of Bluetooth connection).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648